Citation Nr: 0007508	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97 - 31 399	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether the claim of entitlement to service connection for a 
respiratory disorder manifested by chest pain is well 
grounded.

Whether the claim of entitlement to service connection for a 
chronic headache disorder is well grounded.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971, including service in the Republic of Vietnam 
from July 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran failed to report for a 
scheduled Travel Board hearing in June 1998, and has not 
requested that another hearing be scheduled.  

This matter was previously before the Board in September 
1998, and was Remanded to the RO for further development of 
the medical and other evidence.  The requested actions have 
been satisfactorily completed, and the appellant's claim for 
service connection for post-traumatic stress disorder (PTSD) 
was granted while the case was in remand status.  In its 
Supplemental Statement of the Case issued in October 1999, 
the RO informed the veteran of the requirements for 
establishing a well-grounded claim, and the medical evidence 
required for render claims well-grounded.  The case in now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

The claims of entitlement to service connection for a 
respiratory disorder manifested by chest pain and for a 
chronic headache disorder are not plausible because the 
record contains no current evidence of a chronic headache 
disorder or chest disability in the form of a medical 
diagnosis; no evidence of incurrence or aggravation of a 
respiratory disorder manifested by chest pain or of a chronic 
headache disorder in service in the form of lay or medical 
evidence; and no medical evidence of a nexus between any 
inservice injury or disease and any current respiratory, 
chest, or chronic disorder manifested by headache.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
respiratory disorder manifested by chest pain and for a 
chronic headache disorder are not plausible because the 
record contains no current evidence of a chronic headache 
disorder or chest disability in the form of a medical 
diagnosis; no evidence of incurrence or aggravation of a 
respiratory disorder manifested by chest pain or of a chronic 
headache disorder in service in the form of lay or medical 
evidence; and no medical evidence of a nexus between any 
inservice injury or disease and any current respiratory, 
chest, or chronic headache disorder.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for a respiratory disorder 
manifested by chest pain and for a chronic headache disorder.  
If he has not, his appeal must fail, and VA is not obligated 
to assist him in the development of those claims.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claims of 
entitlement to service connection for a respiratory disorder 
manifested by chest pain and for a chronic headache disorder 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80.

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, the only respiratory disability 
currently shown is diagnosed as mild chronic obstructive 
pulmonary disease, with normal pulmonary function tests.  
However, there has been no demonstration, diagnosis, or other 
showing that such causes chest pain, or that the claimant has 
a chronic headache disorder or a chest disability.  While the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions as to medical matters.  Clarkson v. 
Brown,  4 Vet. App. 565 (1993);  Grottveit, at 93.

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of lay or medical evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to mild chronic 
obstructive pulmonary disease, with normal pulmonary function 
tests.  However, there has been no demonstration, diagnosis, 
or other showing that such condition causes chest pain, or 
that the claimant has a chronic headache disorder or a chest 
disability, and the requirements of item (1) are not 
satisfied as to the claims for a chronic headache disorder or 
a chest disability because there is no showing of those 
conditions in the form of a medical diagnosis.  

The requirements of item (2) that evidence be submitted of 
incurrence or aggravation of the claimed disease or injury in 
service in the form of lay or medical evidence are not met 
because neither a respiratory disorder manifested by chest 
pain nor a chronic headache disorder were shown during the 
veteran's active service, on his service entrance or 
separation examinations, or within any applicable presumptive 
period, and chest X-rays at the time of his service entrance 
and separation examinations disclosed no respiratory 
abnormalities or chest problems.  In his original claim for 
VA disability compensation benefits, the veteran reported no 
medical treatment for those disabilities during active 
service.  On VA neurological examination in May 1997, he 
stated that he was never diagnosed or treated for headaches 
in military service, and did not have headaches until two 
years prior to the examination [ i. e., 1995], 24 years after 
final service separation.  A mild chronic obstructive 
pulmonary disease was not shown in service, on service 
separation examination, within the initial postservice year, 
or at any time prior to June 1999, 28 years after final 
service separation.  Further, as the veteran failed to 
complete and submit the requested medical record release 
authorization (VA Forms 21-4142) forms so that the RO could 
obtain records of the veteran's past medical treatment, no 
medical evidence could be obtained regarding continuity of 
postservice treatment.  

Finally, the veteran has not met the requirements of item (3) 
because he has failed to submit competent medical evidence 
establishing a nexus between inservice trauma and pathology 
and his claimed respiratory disorder manifested by chest pain 
and chronic headache disorder.  In the absence of medical 
evidence linking a current respiratory disorder manifested by 
chest pain and a chronic headache disorder to his period of 
active service, the requirements of item (3) are not met.  
As noted, the appellant cannot meet his initial burden of 
presenting a well-grounded claim by relying upon his own 
opinions as to medical matters.  Clarkson v. Brown,  4 Vet. 
App. 565 (1993);  Grottveit, at 93.

In the absence of evidence of well-grounded claims for 
service connection for a respiratory disorder manifested by 
chest pain and for a chronic headache disorder, those claims 
must be denied.  


ORDER

Evidence of well-grounded claims for service connection for a 
respiratory disorder manifested by chest pain and for a 
chronic headache disorder not having been submitted, those 
claims are denied. 




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

